DETAILED ACTION

Allowable Subject Matter
Claims 1-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Nishikawa in view of Zhang, and further in view of Kim, as applied in the Office Action mailed 08 July 2022, does not disclose every element of the claim in combination as follows:
Claim 1
Prior Art
A display apparatus comprising: 
Nishikawa Fig. 1
a device substrate including a display area and a bending area;
Nishikawa Fig. 5
a light-emitting device on the display area of the device substrate;
Nishikawa paragraph 31
a lower connecting electrode on the device substrate, the lower connecting electrode crossing the bending area of the device substrate;
Nishikawa Fig. 2B: 131; paragraph 37
a crack preventing layer on the lower connecting electrode, the crack preventing layer including a region overlapping with the bending area;
Nishikawa Fig. 2B: interlayer insulating layer 167, where it helps prevent a crack as per paragraph 42
an upper connecting electrode on the crack preventing layer, the upper connecting electrode crossing the bending area; and
Nishikawa Fig. 2B: 133; paragraph 37
a buffer layer between the crack preventing layer and the upper connecting electrode;
Zhang Fig. 5A: J1
a first over-coat layer between the device substrate and the light-emitting device, the first over-coat layer being in direct contact with the bending area of the device substrate; and 
Nishikawa Fig. 8: insulating layer 166
a second over-coat layer between the first over-coat layer and the light-emitting device,
Nishikawa Fig. 8: insulating layer 168
wherein the crack preventing layer includes a same material as the second over-coat layer,
They are both insulating layers
wherein the lower connecting electrode is between the first over-coat layer and the crack preventing layer, and 
Not true in Nihikawa, and not taught by Zhang or Kim
wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area.
Kim paragraph 79, where the material follows from Nishikawa paragraph 44 and Kim paragraph 22


	So while Nishikawa in view of Zhang and further in view of Kim teaches many elements of the claim, the lower connecting electrode is not between the first overcoat layer and the crack preventing layer. There is an overcoat layer in this position but it is not between the thin film transistor and light emitting device as also specified in the claim. Therefore the combination of elements as a whole render the claim allowable over the prior art of record.
	Regarding claims 2-10:
	They are dependent on claim 1.
	Regarding claims 11-18 and 20-22:
	Reasons for the allowability of these claims was given in the Office Action mailed 08 July 2022.

	Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694